
	
		II
		112th CONGRESS
		1st Session
		S. 991
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Ms. Mikulski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To ensure efficient performance of agency
		  functions.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Correction of Long-Standing
			 Errors in Agencies’ Unsustainable Procurements Act of
			 2011 or the CLEAN-UP Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Purposes.
					Sec. 5. General personnel policy.
					Sec. 6. Consideration of in-house performance required for new
				work.
					Sec. 7. Transition to Federal employee performance of certain
				functions.
					Sec. 8. Establishment of inventories and reviews of contracts
				for services.
					Sec. 9. Identifying and addressing shortages of Federal
				employees.
					Sec. 10. Expedited hiring authority for performance of certain
				functions by Federal employees.
					Sec. 11. Establishment of business process reengineering
				projects as a preferred alternative to the OMB Circular A–76
				process.
					Sec. 12. Reforms to the OMB Circular A–76 process.
					Sec. 13. Establishment of temporary suspension on use of OMB
				Circular A–76 process until reforms required in this Act have been
				substantially implemented.
				
			2.DefinitionsIn this Act:
			(1)Inherently
			 governmental functionsThe term inherently governmental
			 functions has the meaning given the term under section 5 of the Federal
			 Activities Inventory Act of 1998 (31 U.S.C. 1501 note) and subpart 7.5 of part
			 7 of the Federal Acquisition Regulation.
			(2)Functions
			 closely associated with inherently governmental functionsThe
			 term functions closely associated with inherently governmental
			 functions means the functions described in section 7.503(d) of the
			 Federal Acquisition Regulation that are recurring.
			(3)Mission-essential
			 functionsThe term mission-essential functions
			 refers to functions that, although neither necessarily inherently governmental
			 nor necessarily closely related to an inherently governmental function, are
			 nevertheless considered by executive agency officials to be more appropriate
			 for performance by Federal employees.
			(4)Business
			 Process Reengineering ProjectThe term business process
			 reengineering project refers to a process whereby an existing
			 organization is reinvented, consolidated, or expanded to result in a new
			 organization whose performance exceeds that of previous and comparable
			 performers, whether performed by Federal employees or contractors or a
			 combination of Federal employees and contractors.
			(5)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
			(6)Personal
			 services contractThe term personal services
			 contract has the meaning given to the term under section 37.104 of the
			 Federal Acquisition Regulation, unless the functions to be performed under the
			 contract are included in statutory exceptions, including sections 129b and 1091
			 of title 10, United States Code.
			(7)Standard
			 studyThe term standard study has the meaning given
			 to the specific type of cost-comparison study outlined in attachment B in the
			 OMB Circular A–76 process, as revised in May 2003.
			3.FindingsCongress makes the following
			 findings:
			(1)Functions that
			 should have been performed by Federal employees because they are inherently
			 governmental functions, functions that are closely related to inherently
			 governmental functions and recurring, or mission-essential functions have been
			 wrongly outsourced, including preparing budgets, developing policy, supporting
			 acquisition, developing and interpreting regulations, developing
			 reorganizations, and developing and implementing competitive
			 sourcing plans.
			(2)Federal agencies
			 have been pushed to outsource significant amounts of work with little
			 competition, while Federal employees, despite having won 83 percent of the OMB
			 Circular A–76 privatization reviews conducted since the circular was revised in
			 2003, are rarely given opportunities to perform new work or outsourced
			 work.
			(3)The capacity of
			 the Federal Government to oversee contractors and the OMB Circular A–76
			 privatization process continues to decline, as demonstrated in scandals
			 involving reconstruction efforts in Iraq, Hurricane Katrina recovery efforts,
			 and conditions at Walter Reed Army Medical Center. The Government
			 Accountability Office (GAO), in two 2008 reports on the use of
			 competitive sourcing in different agencies, determined that
			 costs of A–76 privatization reviews often exceeded savings because of
			 systematically bad direction from the Office of Management and Budget. In the
			 latter report, on the Department of Labor, GAO wrote, Without a better
			 system to assess performance and track all of the costs associated with
			 competitive sourcing, DoL cannot reliably assess whether competitive sourcing
			 truly provides the best deal for the taxpayers..
			(4)The OMB Circular
			 A–76 process retains fundamental inequities. The minimum cost differential
			 fails to take into account the quantifiable costs (such as hiring consultants
			 and diverting Federal employees from their regular duties) of carrying out A–76
			 privatization studies. All in-house bids are charged 12 percent of their
			 personnel costs for overhead costs, even though a Department of Defense
			 Inspector General study revealed that overhead costs may not differ
			 significantly, if at all, whether the functions are kept in-house or contracted
			 out, even in the case of studies of large numbers of Federal employees. Despite
			 time limits established in law and as part of the OMB Circular process A–76
			 process, privatization studies are allowed to continue indefinitely. The longer
			 an A–76 privatization study lasts, the more it costs to conduct, the less
			 likely there are to be savings from that study, and the more likely it will
			 cost taxpayers more than it will save. In fact, given the costs and
			 controversies associated with the OMB Circular A–76 privatization process, OMB
			 should be encouraging agencies to use internal reengineering efforts, as OMB
			 finally did, during the last year of George W. Bush's presidency.
			4.PurposesThe purposes of this Act are as
			 follows:
			(1)To build upon the
			 foundation established by the 110th Congress that suspended the use of the OMB
			 Circular A–76 privatization process, required all executive agencies to develop
			 policies to promote the insourcing of new work and outsourced work, and
			 required the Department of Defense to develop a comprehensive inventory of its
			 service contracts.
			(2)To establish a
			 policy that provides that—
				(A)Federal employees
			 must perform inherently governmental functions, functions closely related to
			 inherently governmental functions, and mission essential functions;
				(B)other functions
			 may be performed by Federal employees or contractors, depending on the needs of
			 executive agencies and all relevant public-private competition requirements;
			 and
				(C)Federal employees
			 should not be subject to headcounts, personnel ceilings, or constraints, which
			 force executive agencies to contract out functions without public-private
			 competition.
				(3)To prevent
			 executive agencies from contracting out new functions if those new functions
			 should be performed by Federal employees and require agencies to explain in
			 annual reports to Congress why functions ultimately contracted out were not
			 considered for performance by Federal employees.
			(4)To require
			 executive agencies—
				(A)to determine
			 which of their functions must actually be performed by Federal employees
			 because the work is inherently governmental, closely related to inherently
			 governmental work, or mission essential, and how many contractor employees are
			 currently performing those functions;
				(B)to report on how
			 wrongly contracted out work will be insourced; and
				(C)to incrementally
			 insource over several years 70 percent of the wrongly contracted out
			 workload.
				(5)To require
			 civilian agencies to establish inventories to track the cost and quality, among
			 other features, of specific contracts, based on the inventory that the 110th
			 Congress required the Department of Defense to establish.
			(6)To require
			 executive agencies to determine if they are now experiencing or will experience
			 shortages of Federal employees and what their plans are for addressing these
			 personnel shortfalls.
			(7)To encourage the
			 use of a regulated alternative to the often costly and controversial OMB
			 Circular A–76 process, including business process reengineering, which is
			 commonly used by executive agencies to generate efficiencies through internal
			 reorganizations.
			(8)To direct the
			 President to undertake several reforms of the OMB Circular A–76 privatization
			 process, including imposing time limitations on how long privatization studies
			 can last, charging in-house bids only for actual overhead costs, and
			 considering quantifiable costs of conducting A–76 privatization studies in the
			 minimum differential.
			(9)To impose a
			 temporary suspension on the use of the OMB Circular A–76 privatization process
			 until the reforms required by this Act have been substantially implemented,
			 consistent with the temporary suspension on the same process enacted in the
			 110th Congress.
			5.General
			 personnel policy
			(a)Required
			 performance of inherently governmental functions by Federal
			 employeesThe head of each executive agency shall ensure that
			 inherently governmental functions, functions closely related to inherently
			 governmental functions, and mission-essential functions are performed by
			 Federal employees.
			(b)Performance of
			 other functions by more efficient workforce in accordance with public-Private
			 competition requirementsThe head of each executive agency shall
			 ensure that functions that are not inherently governmental functions, functions
			 closely related to inherently governmental functions, or mission-essential
			 functions are performed by the more efficient form of personnel, whether
			 Federal employees, contractors, or, in the case of the Department of Defense,
			 military personnel, consistent with requirements for quality and reliability
			 and other needs of that executive agency and with all public-private
			 competition requirements.
			(c)Use of most
			 efficient workforceNotwithstanding any other provision of law,
			 the heads of executive agencies shall not be constrained by any in-house
			 personnel ceiling, headcount, or staffing limitation in ensuring that functions
			 are performed in the most efficient manner possible.
			(d)Shifting
			 functions between workforcesIn developing personnel
			 authorization requests to Congress and in carrying out personnel policies
			 generally, the head of each executive agency shall consider particularly the
			 advantages of converting from one form of personnel (Federal or private
			 contract personnel, or in the case of the Department of Defense, Federal,
			 private contract, or military personnel) to another form of personnel for the
			 performance of functions that are not inherently governmental functions,
			 functions closely related to inherently governmental functions, or
			 mission-essential functions using any relevant public-private competition
			 processes.
			6.Consideration of
			 in-house performance required for new work
			(a)FindingPursuant
			 to section 739 of the Financial Services and General Government Appropriations
			 Act, 2008 (division D of Public Law 110–161; 31 U.S.C. 501 note) each covered
			 executive agency is required to devise and implement guidelines and procedures
			 to ensure that consideration is given to using, on a regular basis, Federal
			 employees to perform new functions.
			(b)Certification
			 Required Before Awarding a Service ContractThe Chief Acquisition
			 Officer of each executive agency, or, if no such position exists, the executive
			 agency’s representative on the Chief Acquisition Officers Council, shall, with
			 respect to each service contract entered into by such agency for the
			 performance of a function or functions, including the award or placement of a
			 task or delivery order or the exercise of an option under an existing contract,
			 certify, together with supporting rationales, that—
				(1)each function to
			 be performed under such contract is not an inherently governmental function, a
			 function closely related to an inherently governmental function, or a
			 mission-essential function;
				(2)the contract is
			 not actually an unauthorized personal services contract; and
				(3)performance by
			 employees of the agency of the function to be performed by a contractor was
			 explicitly considered, with particular consideration given if such function is
			 comparable to functions already performed by Federal employees in the executive
			 agency or another executive agency, either currently or within the last 10
			 years.
				(c)Reports
			 Required
				(1)In
			 generalNot later than November 1, 2011, and annually thereafter,
			 the head of each covered executive agency shall submit to the Director of the
			 Office of Management and Budget a report on each of the service contracts for
			 new work entered into during the previous fiscal year.
				(2)ContentEach
			 report submitted under paragraph (1) shall describe the following:
					(A)Each function or
			 functions performed under a contract with a contractor, the approximate number
			 of employees used by contractors under each such contract, the date each such
			 contract was entered into, the duration of each contract, and each
			 certification required under subsection (b).
					(B)Each new function
			 that was assigned by the executive agency to employees of the agency,
			 including, for each function, a brief description of the work, a determination
			 of the dollar value, and the number of new Federal employees who were hired or
			 transferred from the performance of other functions.
					(C)Any obstacles to
			 assigning new functions to Federal employees, as well as recommendations for
			 legislation to overcome those obstacles.
					(d)Publication of
			 reports requiredThe Director of the Office of Management and
			 Budget shall promptly publish in the Federal Register information about
			 obtaining each report prepared under subsection (c), including the names,
			 addresses, and telephone numbers of the officials from whom the reports may be
			 obtained. The reports shall also be made available on a publicly available
			 Internet website. The Director shall remove proprietary and confidential
			 information from reports made available pursuant to this section.
			7.Transition to
			 Federal employee performance of certain functions
			(a)Report on
			 functions that should be performed by Federal employees
				(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the head of each executive agency shall submit to the Director of
			 the Office of Management and Budget a report, to be known as the
			 Functions At Risk Report, that—
					(A)describes any
			 function that is, in whole or in part, an inherently governmental function, a
			 function closely related to an inherently governmental function, or a
			 mission-essential function and which, despite the requirement that such
			 function only be performed by Federal employees, is actually performed, in
			 whole or in part, by a contractor (in this section referred to as an
			 at-risk function);
					(B)describes the
			 number of contractor employees performing the function, in whole or in part,
			 and the nature of their work;
					(C)includes a plan
			 for ensuring that the function is performed by Federal employees;
					(D)identifies any
			 impediments to carrying out such plan; and
					(E)includes any
			 recommendations for additional legislation necessary to implement this
			 section.
					(2)Limitation on
			 designeeThe head of an affected executive agency may not assign
			 responsibility for compliance with the report requirement established by this
			 subsection below the level of an assistant secretary.
				(3)Publication of
			 reports requiredThe Director of the Office of Management and
			 Budget shall promptly publish in the Federal Register information about
			 obtaining each report prepared under paragraph (1), including the names,
			 addresses, and telephone numbers of the officials from whom the reports may be
			 obtained. The reports shall also be made available on a publicly available
			 Internet website. The Director shall remove proprietary and confidential
			 information from reports made available pursuant to this section.
				(b)Requirement To
			 reduce number of at-Risk functionsThe head of each executive
			 agency shall reduce the total number of contractor employees reported in that
			 executive agency’s Functions At Risk Report by—
				(1)5 percent within
			 1 year after the date of the enactment of this Act;
				(2)10 percent within
			 2 years after the date of the enactment of this Act;
				(3)20 percent within
			 3 years after the date of the enactment of this Act;
				(4)40 percent within
			 4 years after the date of the enactment of this Act;
				(5)60 percent within
			 5 years after the date of the enactment of this Act; and
				(6)70 percent within
			 6 years after the date of the enactment of this Act.
				(c)Evaluation of
			 scheduleThe Comptroller General of the United States
			 shall—
				(1)evaluate the
			 success of the incremental schedule required under subsection (b) in ensuring
			 that functions that should be performed by Federal employees are actually
			 performed by Federal employees; and
				(2)provide
			 recommendations for future legislation, particularly with respect to addresses
			 remaining at-risk functions.
				(d)Suspension of
			 reduction schedule requirementThe Director of the Office of
			 Management and Budget may suspend the requirement to reduce positions pursuant
			 to subsection (b) for a particular executive agency for a specific period of
			 time upon certifying to the Committee on Government Oversight and Reform of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate that compliance during that specific period
			 of time would undermine national security, homeland security, or patient
			 care.
			8.Establishment of
			 inventories and reviews of contracts for services
			(a)In
			 generalNot later than June 30, 2012, and annually thereafter,
			 the head of each executive agency subject to the Federal Activities Inventory
			 Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 1501 note), other than the
			 Department of Defense, shall submit to the Director of the Office of Management
			 and Budget an annual inventory of the activities performed during the preceding
			 fiscal year pursuant to contracts for services for or on behalf of such
			 agency.
			(b)ContentThe
			 entry for an activity on an inventory under this section shall include, for the
			 fiscal year covered by such entry, the following:
				(1)The functions
			 performed by the contractor.
				(2)Information
			 regarding the contractor, the part of the executive agency administering the
			 contract, and the part of the agency whose requirements are being met through
			 contractor performance of the function.
				(3)The funding
			 source for the contract under which the function is performed.
				(4)The fiscal year
			 for which the activity first appeared on an inventory under this
			 section.
				(5)The number of
			 full-time contractor employees (or its equivalent) compensated for the
			 performance of the activity.
				(6)Whether the
			 contract has been performed pursuant to a contract awarded on a noncompetitive
			 basis, either originally or upon a subsequent renewal.
				(7)Whether the
			 contract has been performed poorly, as determined by a contracting officer,
			 during the 5-year period preceding the date of such determination, because of
			 excessive costs or inferior quality.
				(c)FormThe
			 inventory required under this section shall be submitted in unclassified form,
			 but may include a classified annex.
			(d)PublicationThe
			 Director of the Office of Management and Budget shall promptly publish in the
			 Federal Register information about obtaining each report prepared under
			 subsection (a), including the names, addresses, and telephone numbers of the
			 officials from whom the reports may be obtained. The reports shall be made
			 available on a publicly available Internet website. The Director shall remove
			 proprietary information from reports made available pursuant to this
			 subsection.
			(e)Review and
			 planning requirementsNot later than 90 days after the date on
			 which an inventory is submitted under subsection (a), the head of each
			 executive agency or an official designated personally by the agency head
			 shall—
				(1)review the
			 contracts and activities in the inventory;
				(2)ensure
			 that—
					(A)each contract on
			 the list that is a personal services contract has been entered into, and is
			 being performed, in accordance with applicable laws and regulations;
					(B)the activities on
			 the list do not include any inherently governmental functions; and
					(C)to the maximum
			 extent practicable, the activities on the list do not include any functions
			 closely associated with inherently governmental functions;
					(3)identify
			 activities that should be considered for conversion to performance by civilian
			 employees of the executive agency pursuant to section 739 of the Financial
			 Services and General Government Appropriations Act, 2008 (division D of Public
			 Law 110–161; 31 U.S.C. 501 note); and
				(4)develop a plan to
			 provide for appropriate consideration of the conversion by June 30 of the
			 following year of the activities identified under paragraph (3), which shall be
			 included as an attachment to the next required annual inventory.
				(f)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the performance of personal services by a contractor except as
			 otherwise provided by law.
			(g)Priority of
			 contractor inventoryNotwithstanding any other provision of law,
			 prior to the submission to the Office of Management and Budget of an inventory
			 pursuant to the Federal Activities Inventory Reform Act of 1998 (Public Law
			 105–270; 31 U.S.C. 1501 note), OMB Circular A–76, or any other related
			 administrative regulation, directive, or policy, or to publication in the
			 Federal Register, the head of an executive agency shall submit the inventory
			 required under this section to Congress and the Director of the Office of
			 Management and Budget and shall publish the inventory required under this
			 section in the Federal Register.
			9.Identifying and
			 addressing shortages of Federal employees
			(a)Annual
			 strategic human capital plan requiredNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter, the head of each executive
			 agency shall submit to the Director of the Office of Management and Budget a
			 strategic human capital plan to ensure the capability of the Federal employee
			 workforce of the executive agency to perform its functions.
			(b)ContentEach
			 strategic human capital plan submitted under subsection (a) shall include the
			 following:
				(1)An assessment
			 of—
					(A)the critical
			 skills and competencies in the Federal employee workforce that will be needed
			 to perform the executive agency’s functions over the next 10 years, based on
			 expected losses due to retirement and other attrition; and
					(B)gaps in the
			 capability of the Federal employee workforce, both existing and projected, to
			 perform the executive agency’s functions over that period.
					(2)A plan of action
			 for developing the Federal employee workforce of the executive agency to
			 address the current or anticipated gaps, including—
					(A)specific hiring,
			 promoting, and retention schedules, including the funding needed to achieve
			 such schedules; and
					(B)specific
			 strategies for developing, training, and promoting the Federal employee
			 workforce of the executive agency, including the funding needed to implement
			 such strategies.
					(c)Enhancement of
			 human capital planningAll human capital planning efforts should
			 be considered through any existing labor-management partnership
			 arrangements.
			(d)Addressing gaps
			 in Federal workforces
				(1)In
			 generalThe head of an executive agency may not conduct a
			 public-private competition under Office of Management and Budget Circular A–76
			 or any other provision of law of any function that has been identified in the
			 strategic human capital plan of such agency as one that either is experiencing
			 or will experience a gap in its Federal employee workforce.
				(2)Shortcomings
			 constituting gaps in workforceFor purposes of this section, gaps
			 in the workforce include shortcomings—
					(A)in the skills and
			 competencies of employees;
					(B)in the number of
			 employees possessing such skills and competencies; and
					(C)in the skills and
			 competencies of employees or in the number of employees that would make it
			 difficult to effectively supervise a contractor and intelligently oversee its
			 performance or reconstitute that function for performance within the agency in
			 the event of contractor nonperformance.
					(e)PublicationThe
			 Director of the Office of Management and Budget shall promptly publish in the
			 Federal Register information about obtaining each report prepared under
			 subsection (a), including the names, addresses, and telephone numbers of the
			 officials from whom the reports may be obtained. The reports shall be made
			 available on a publicly available Internet website.
			10.Expedited
			 hiring authority for performance of certain functions by Federal
			 employees
			(a)Expedited
			 hiring authorityFor purposes
			 of sections 3304, 5333, and 5753 of title 5, United States Code, the head of an
			 executive agency may—
				(1)designate any
			 category of professional positions within the agency as shortage category
			 positions; and
				(2)utilize the
			 authorities in such sections to recruit and appoint highly qualified persons
			 directly to positions so designated,
				in order to
			 comply with the requirements of this Act, and section 739 of the Financial
			 Services and General Government Appropriations Act, 2008 (division D of Public
			 Law 110–161; 31 U.S.C. 501 note), which requires each covered executive agency
			 to devise and implement guidelines and procedures to ensure that consideration
			 is given to using, on a regular basis, Federal employees to perform new
			 functions as well as functions that are currently performed by
			 contractors.(b)Veterans
			 preferenceIn using the authority provided under this section,
			 the head of an executive agency shall apply the principles of preference for
			 the hiring of veterans and other persons established in subchapter 1 of chapter
			 33 of title 5, United States Code.
			(c)Termination of
			 authorityExpedited hiring authority may not be used to appoint a
			 person to a position of employment under this section after the date that is 6
			 years after the date of the enactment of this Act.
			(d)Report on the
			 use of expedited hiring authorityNot later than December 31,
			 2011, and annually thereafter for three years, the Office of Personnel
			 Management shall submit to the Committee on Government Oversight and Reform of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report on the use by executive agencies of
			 the expedited hiring authority under this section consistent with merit
			 principles, including recommendations for how authority for expedited hiring
			 might be improved.
			11.Establishment
			 of business process reengineering projects as a preferred alternative to the
			 OMB Circular A–76 process
			(a)Statement of
			 policyEach executive agency
			 should constantly strive to generate efficiencies and improvements through
			 business process reengineering, even if such efforts reduce or increase the
			 need for Federal employees and contractors.
			(b)GuidelinesThe
			 Director of the Office of Management and Budget shall develop guidelines for
			 the establishment of business process reengineering projects. Such guidelines
			 shall ensure consideration and assessment of the following:
				(1)The number of
			 Federal employees and contractor employees to be affected by the initiative,
			 and how they will be affected.
				(2)The resources
			 needed to conduct the initiative.
				(3)The location or
			 locations where the initiative will be performed, and the location of the
			 affected Federal and contractor employees if different from the initiative
			 location or locations.
				(4)The functions to
			 be included in the initiative.
				(5)The timeline for
			 development and implementation of the initiative.
				(6)The estimated
			 duration of the initiative if such initiative is deemed to be temporary.
				(7)The anticipated
			 budget savings and programmatic improvements.
				(c)Pre-Implementation
			 reportNot later than 45 days before beginning implementation of
			 a business process reengineering project, the head of the executive agency
			 shall submit to the Committee on Government Oversight and Reform of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report on the proposed project, including the
			 information described in subsection (b).
			(d)Consistency
			 with existing lawAll business process reengineering projects
			 shall be implemented in a manner that is consistent with paragraphs (2) and (3)
			 of section 7106(b) of title 5, United States Code. Such projects shall not
			 result in a change of the collective bargaining status of affected Federal
			 employees in the executive agency or in the representation status of a labor
			 organization with exclusive representation status, as provided under section
			 7114 of title 5, United States Code.
			(e)Enhancement of
			 Federal employee buy-InThe head of an executive agency shall, in
			 order to promote the active cooperation of affected Federal employees—
				(1)consider all
			 business process reengineering projects through any labor-management
			 partnership arrangements;
				(2)provide any
			 reports required under subsection (c) to any labor organization with national
			 consultation rights under section 7113 of title 5, United States Code, at least
			 60 days before they are provided to Congress under such subsection; and
				(3)involve
			 discussions and bargaining over the impact of implementation of any projects
			 upon any bargaining unit with the exclusive representatives of the executive
			 agency’s Federal workforce, as provided under section 7114 and sections
			 7106(b)(2) and (b)(3) of title 5, United States Code.
				(f)Personnel
			 increases or reductionsAny personnel increases or reductions in
			 the Federal employee or contractor workforces must be based on the requirements
			 of a specific business process reengineering project and not on unrelated or
			 predetermined cost and savings assumptions.
			(g)Annual
			 evaluationNot later than October 31, 2012, and annually
			 thereafter, the Director of the Office of Management and Budget shall conduct a
			 performance review of ongoing business process reengineering projects and
			 submit a report on such review to the Committee on Government Oversight and
			 Reform of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate. Each business process reengineering
			 project shall be evaluated with respect to the level of performance in the
			 following areas:
				(1)Costs, savings,
			 and overall financial performance of the organization.
				(2)Organic
			 knowledge, skills or expertise.
				(3)Efficiency and
			 effectiveness of key functions or processes.
				(4)Efficiency and
			 effectiveness of the overall organization.
				12.Reforms to the
			 OMB Circular A–76 process
			(a)Sense of
			 CongressIt is the sense of
			 Congress that, with respect to Office of Management and Budget Circular A–76 or
			 any other related administrative regulation, directive, or policy, the
			 following policies and procedures should be implemented:
				(1)A standard study
			 shall last no longer than 2 years, from the beginning of the preliminary
			 planning process to the rendering of the award decision, which period shall be
			 calculated as follows:
					(A)Any days during
			 which a standard study is suspended because of bid protests on behalf of the
			 affected Federal employees shall not be included when determining the length of
			 a standard study.
					(B)However, any days
			 during which a standard study is extended because of additional activity that
			 is either required by the Government Accountability Office, directed by the
			 contracting officer subsequent to an appeal to the Government Accountability
			 Office or the dismissal or denial of a protest to the Government Accountability
			 Office shall be included when determining the length of a standard
			 study.
					(C)No executive
			 agency may stop and restart a standard study in order to avoid compliance with
			 this paragraph. Similarly, an executive agency may not subject a function to a
			 standard study if it was earlier subjected to a standard study that had to be
			 stopped because of the length limitation under this paragraph.
					(2)The conversion
			 differential shall be—
					(A)significantly
			 increased in order to include the large costs that are currently excluded from
			 consideration, including preliminary planning costs, consultants costs, costs
			 of Federal employees diverted from their actual jobs to work on studies,
			 transition costs, post-competition reviews costs, and proportional costs for
			 agencies’ privatization bureaucracies (including both Federal employees and
			 contractors); and
					(B)doubled when a
			 standard study begins its thirteenth month, which period shall be calculated as
			 follows:
						(i)Any
			 days during which a standard study is suspended because of bid protests on
			 behalf of the affected Federal employees shall not be included when determining
			 the length of a standard study for purposes of doubling the cost
			 differential.
						(ii)However, any
			 days during which a standard study is extended because of additional activity
			 that is either required by the Government Accountability Office, directed by
			 the contracting officer subsequent to an appeal to the Government
			 Accountability Office or the dismissal or denial of a protest to the Government
			 Accountability Office shall be included when determining the length of a
			 standard study.
						(3)Bids or tenders
			 filed on behalf of Federal employees shall include only the overhead costs
			 actually incurred for those Federal employees performing the specific functions
			 being reviewed, and may not include an assessment of an automatic charge for
			 overhead.
				(4)A reliable system
			 to track costs, savings, and quality from OMB Circular A–76 studies that has
			 been implemented, tested, and determined to be accurate and reliable over a
			 long-term and a short-term period should be established. The system established
			 should also take into account the possibility for greater efficiencies and
			 programmatic improvements that can be generated through business process
			 reengineering projects, pursuant to section 10.
				(5)No
			 recompetition requiredNo Federal employee workforce should be
			 recompeted under OMB Circular A–76 unless the head of the relevant executive
			 agency, without delegation—
					(A)has signed a
			 certification that such workforce failed to fulfill the terms of the letter of
			 obligation or other agreement, as applicable, pursuant to an earlier OMB
			 Circular A–76 study; and
					(B)published that
			 certification on fedbizopps.gov before the end of the expiration of the
			 performance period.
					(b)GAO
			 report
				(1)Report
			 requiredNot later than 18 months after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 Committee on Government Oversight and Reform of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 report with recommendations for executive agencies (other than the Office of
			 Management and Budget) to more fairly, effectively, expeditiously,
			 transparently, and apolitically oversee studies conducted under the Office of
			 Management and Budget Circular A–76 or any other related administrative
			 regulation, directive, or policy, and enforce the rules that govern those
			 studies.
				(2)Clarification
			 of scope of reportThis subsection does not require the
			 Government Accountability Office to examine the rule-making authority of the
			 Office of Management and Budget with regard to OMB Circular A–76 or any other
			 related administrative regulation, directive, or policy.
				(3)Consultation
			 with agencies and stakeholdersIn preparing the report under this
			 subsection, the Comptroller General of the United States should consult with
			 personnel of the Office of Management and Budget, staffing and manpower
			 personnel of other executive agencies, personnel in the offices of other
			 agencies’ inspectors general, and representatives from Federal employee unions
			 and contractor associations.
				13.Establishment
			 of temporary suspension on use of OMB Circular A–76 process until reforms
			 required in this Act have been substantially implementedNo study or public-private competition
			 regarding the conversion to contractor performance of any function performed by
			 Federal employees pursuant to Office of Management and Budget Circular A–76 or
			 any other administrative regulation, directive, or policy, may be prepared for,
			 announced, undertaken, continued, or finished until the Director of the Office
			 of Management and Budget, in consultation with the inspectors general of the 5
			 largest Federal departments in terms of annual budgets as of the date of the
			 enactment of this Act, determines that—
			(1)at least
			 three-fourths of all executive agencies have made substantial progress in the
			 implementation of all the reforms—
				(A)required in
			 sections 6, 7, 8, and 9 of this Act; and
				(B)enacted pursuant
			 to section 739 of the Financial Services and General Government Appropriations
			 Act, 2008 (division D of Public Law 110–161; 31 U.S.C. 501 note), under which
			 each covered executive agency is required to devise and implement guidelines
			 and procedures to ensure that consideration is given to using, on a regular
			 basis, Federal employees to perform new functions as well as functions that are
			 currently performed by contractors; and
				(2)the Office of
			 Management and Budget has implemented the reforms to the OMB Circular A–76
			 described under section 12.
			
